     Case 1:19-cr-00034-NONE-SKO Document 35 Filed 04/01/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorney for Defendant
 6    BRIAN WALLACE
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00034-NONE-SKO
12                        Plaintiff,                STIPULATION AND ORDER TO
                                                    CONTINUE STATUS CONFERENCE
13    vs.
14    BRIAN WALLACE,                                DATE: June 16, 2021
                                                    TIME: 1:00 p.m.
15                        Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19    respective counsel, that the status conference regarding the above-captioned matter now set for
20    April 7, 2021, before the Honorable Sheila K. Oberto, may be continued to June 16, 2021, at
21    1:00 p.m. for further status conference.
22           Defense counsel has reached out to Mr. Wallace’s immigration attorney on how potential
23    resolution on his federal case may affect his immigration status. The requested information is
24    critical to Mr. Wallace making any informed decision regarding the instant case. The parties
25    remain in ongoing plea negotiations.
26           The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
27    through and including June 16, 2021, because there is good cause for the requested continuance
28    and the ends of justice outweigh the interest of the public and the defendant in a speedy trial.
     Case 1:19-cr-00034-NONE-SKO Document 35 Filed 04/01/21 Page 2 of 2


 1    Specifically, the parties agree that this continuance is necessary for defense preparation and

 2    investigation purposes and to permit time for the parties to engage in further plea negotiations.

 3
 4                                                          Respectfully submitted,
                                                            PHILLIP TALBERT
 5                                                          Acting United States Attorney

 6
 7    DATED: March 31, 2021                                 /s/ Kimberly A. Sanchez
                                                            KIMBERLY A. SANCHEZ
 8                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 9
10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
12    DATED: March 31, 2021                                 /s/ Charles J. Lee
                                                            CHARLES J. LEE
13                                                          Assistant Federal Defender
                                                            Attorney for Defendant
14                                                          BRIAN WALLACE

15
16
17                                                ORDER

18
      IT IS SO ORDERED.
19
20    Dated:    April 1, 2021                                      /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

       Wallace: Stipulation and Order to              -2-
       Continue Status Conference
